     Case 2:20-cv-02268-KJM-JDP Document 7 Filed 09/09/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                      UNITED STATES DISTRICT COURT

 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    JOHN PARLANTE,                                     Case No. 2:20-cv-02268-KJM-JDP (PS)
12                         Plaintiff,                    ORDER DENYING PLAINTIFF’S MOTION
                                                         TO PROCEED USING A PSEUDONYM
13            v.
                                                         ECF No. 3
14    AMERICAN RIVER COLLEGE, et al.,
15                         Defendants.
16

17           Plaintiff, who currently resides in Nevada, is suing a college in California and a student

18   who allegedly attacked him on campus. ECF No. 6. The attacker is unknown to plaintiff. Id.

19   Plaintiff moves to proceed using a pseudonym in this case. ECF No. 4. In support of his motion,

20   he alleges that he is disabled and that publicly disclosing his disability could limit future

21   employment opportunities. Id. at 1. He also claims that his student records, including records of

22   disability, are private. Id. at 2.

23           Parties must litigate under their own names unless a case is “exceptional.” Doe v. Ayers,

24   789 F.3d 944, 946 (9th Cir. 2015); see also Fed. R. Civ. P. 10(a). “When a party requests Doe

25   status, the factors to be balanced against the general presumption that parties’ identities are public

26   information, are: (1) the severity of the threatened harm; (2) the reasonableness of the anonymous

27   party’s fears; and (3) the anonymous party’s vulnerability to such retaliation.” Id. at 945 (internal

28   citations and quotation marks omitted). For example, in Ayers, petitioner “(1) was granted
                                                         1
     Case 2:20-cv-02268-KJM-JDP Document 7 Filed 09/09/21 Page 2 of 2


 1   penalty-phase habeas relief based on sealed, graphic evidence regarding repeated sexual assault in

 2   prison, and (2) submitted credible evidence that he would likely be subjected to more violence if

 3   his name was revealed alongside the evidence of this abuse.” Id. at 946. Allegations to support

 4   pleading with a pseudonym must be supported by evidence. See id.; John Doe v. Fellows, No.

 5   89-15869, 1991 U.S. App. LEXIS 3721, at *4 (9th Cir. Mar. 5, 1991) (“Doe’s contention that he

 6   will be subject to police reprisals if his true identity is revealed is without any factual basis and is

 7   insufficient to warrant a cloak of anonymity.”)

 8            Here, plaintiff does not allege that repeated violence has been visited against him or that

 9   any violence will continue. Plaintiff asserts that he was attacked once by a stranger and now he

10   lives in a different state from where the incident occurred. Plaintiff also presents no evidence that

11   disclosure of his disability will prevent employment. Thus, plaintiff’s motion lacks any factual

12   basis for a finding in his favor. Further, plaintiff’s concerns regarding private documents, to the

13   extent that they are needed for review in this case, can be adequately addressed by redaction and

14   filing under seal. See Local Rules 140, 141. Plaintiff’s case is not an exceptional one that

15   overrides the presumption that his identity is public information.

16            Accordingly, plaintiff’s motion to proceed using a pseudonym, ECF No. 4, is denied.

17
     IT IS SO ORDERED.
18

19
     Dated:      September 9, 2021
20                                                        JEREMY D. PETERSON
                                                          UNITED STATES MAGISTRATE JUDGE
21

22

23

24

25

26
27

28
                                                         2
